                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


ATLANTIC SPECIALTY INSURANCE                          )
COMPANY, et al.,                                      )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:19-cv-03589-JRS-MJD
                                                      )
ANTHEM, INC., f/k/a WELLPOINT, INC.,                  )
                                                      )
                              Defendant.              )




                   ORDER ON MOTIONS RELATING TO ARBITRATION


       This matter is before the Court on Plaintiffs’ Motion to Stay Arbitration [Dkt. 24] and

Defendant’s Motion for a Stay and to Compel Arbitration [Dkt. 42]. For the reasons set forth

below, the Court GRANTS IN PART Plaintiffs’ motion and DENIES Defendant’s motion.

                                            I. BACKGROUND

       Defendant Anthem, Inc., (“Anthem”) is a defendant in a series of antitrust class action

suits that have been consolidated into a multi-district litigation action pending in the Northern

District of Alabama (“the MDL”). Anthem has sought coverage for the MDL from its Errors and

Omissions (“E&O”) insurers, which include Plaintiffs Atlantic Specialty Insurance Company

(“Atlantic”) and Bedivere Insurance Company (“OneBeacon”). Atlantic and OneBeacon have

denied coverage.
        The Atlantic and OneBeacon policies are part of a “tower” of $175 million in E&O

insurance purchased by Anthem for the period of January 31, 2012, to January 31, 2013. The

primary policy in the tower was issued by ACE American Insurance Company (the “ACE

Primary Policy”). The Atlantic Policy is an excess policy that sits right above the ACE Primary

Policy in the tower. The OneBeacon Policy is an excess policy that sits at the top of the tower.

       On April 19, 2019, at the request of Anthem, the parties, along with other insurers in the

tower, participated in a mediation proceeding in an attempt to resolve their coverage dispute. By

agreement, the mediation was conducted in Bermuda by Layn Philips of Phillips ADR, a retired

federal judge who also has conducted multiple mediation sessions between the parties in the

MDL. The mediation (hereinafter referred to as the “Philips Mediation”) was unsuccessful.

       On August 7, 2019, Anthem initiated arbitration proceedings in Indianapolis against

Atlantic and OneBeacon pursuant to the Alternative Dispute Resolution provision in the ACE

Primary Policy (hereinafter referred to as the “ADR Provision”). In response, Plaintiffs filed this

declaratory judgment action, in which they seek declaratory judgment that Anthem is not entitled

to coverage for the MDL under either the Atlantic Policy or the OneBeacon Policy for various

reasons and that the April 19, 2019, mediation satisfied the ADR Provision.

       In the instant motions, Plaintiffs seek to stay arbitration indefinitely, arguing that the

proper forum to resolve the parties’ coverage dispute is this court, not arbitration, while Anthem

seeks to stay this case and compel arbitration pursuant to the ADR Provision.

                                    II. APPLICABLE LAW

       Pursuant to the Federal Arbitration Act (“FAA”), “arbitration should be compelled if

three elements are present: (1) an enforceable written agreement to arbitrate, (2) a dispute within

the scope of the arbitration agreement, and (3) a refusal to arbitrate.” Scheurer v. Fromm Family
                                                 2
Foods LLC, 863 F.3d 748, 752 (7th Cir. 2017) (citations omitted). The party seeking to compel

arbitration has the burden of proof regarding these elements. A.D. v. Credit One Bank, N.A., 885

F.3d 1054, 1063 (7th Cir. 2018); see also Wilson Fertilizer & Grain, Inc. v. ADM Mill. Co., 654

N.E.2d 848, 849 (Ind. Ct. App. 1995) (“A party seeking to compel arbitration must satisfy a two-

prong burden of proof. First, the party must demonstrate an enforceable agreement to arbitrate

the dispute.”).

       “Generally, federal policy favors arbitration, and once an enforceable arbitration contract

is shown to exist, questions as to the scope of arbitrable issues should be resolved in favor of

arbitration.” Scheurer, 863 F.3d at 752 (citing Moses H. Cone Mem. Hosp. v. Mercury Const.

Corp., 460 U.S. 1, 24-25 (1983)). “At bottom, however, arbitration is contractual. A party

‘cannot be required to submit to arbitration any dispute which he has not agreed so to submit.’”

Id. (quoting United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574,

582 (1960) (additional citations omitted)). As the Supreme Court has stated on “numerous

occasions,” “the central or ‘primary’ purpose of the FAA is to ensure that ‘private agreements to

arbitrate are enforced according to their terms.’” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,

559 U.S. 662, 682 (2010) (citations omitted). To that end, “the FAA imposes certain rules of

fundamental importance, including the basic precept that arbitration ‘is a matter of consent, not

coercion.’” Id. at 681 (quoting Volt Information Sciences, Inc. v. Board of Trustees of Leland

Stanford Junior Univ., 489 U.S. 468, 479 (1989)).

                                        III. DISCUSSION

       Before addressing the merits of the parties’ arguments, the Court must determine the

standard that applies to the instant motions. Both motions raise the fundamental issue of whether


                                                 3
arbitration should be compelled. The Court’s power to compel arbitration is set forth in the FAA

as follows:

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
       under a written agreement for arbitration may petition any United States district
       court which, save for such agreement, would have jurisdiction under title 28, in a
       civil action or in admiralty of the subject matter of a suit arising out of the
       controversy between the parties, for an order directing that such arbitration
       proceed in the manner provided for in such agreement. Five days’ notice in
       writing of such application shall be served upon the party in default. Service
       thereof shall be made in the manner provided by the Federal Rules of Civil
       Procedure. The court shall hear the parties, and upon being satisfied that the
       making of the agreement for arbitration or the failure to comply therewith is
       not in issue, the court shall make an order directing the parties to proceed to
       arbitration in accordance with the terms of the agreement. The hearing and
       proceedings, under such agreement, shall be within the district in which the
       petition for an order directing such arbitration is filed. If the making of the
       arbitration agreement or the failure, neglect, or refusal to perform the same
       be in issue, the court shall proceed summarily to the trial thereof. If no jury
       trial be demanded by the party alleged to be in default, or if the matter in dispute
       is within admiralty jurisdiction, the court shall hear and determine such issue.
       Where such an issue is raised, the party alleged to be in default may, except in
       cases of admiralty, on or before the return day of the notice of application,
       demand a jury trial of such issue, and upon such demand the court shall make an
       order referring the issue or issues to a jury in the manner provided by the Federal
       Rules of Civil Procedure, or may specially call a jury for that purpose. If the jury
       find that no agreement in writing for arbitration was made or that there is no
       default in proceeding thereunder, the proceeding shall be dismissed. If the jury
       find that an agreement for arbitration was made in writing and that there is a
       default in proceeding thereunder, the court shall make an order summarily
       directing the parties to proceed with the arbitration in accordance with the terms
       thereof.

9 U.S.C.A. § 4 (emphasis added).

       It is clear, then, that the Court must be “satisfied that the making of the agreement for

arbitration or the failure to comply therewith is not in issue” in order to compel arbitration

without a trial. Plaintiffs do not articulate the standard by which they believe the Court should

make that determination. Anthem states, in a footnote, that “[w]hile the FAA does not

specifically identify the evidentiary standard required of a party opposing a motion to compel
                                                  4
arbitration, courts have analogized this burden to one of a party opposing summary judgment.”

[Dkt. 43 at 10 n.4] (citing Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002)). Tinder

does, indeed, hold that the party opposing a motion to compel arbitration “must demonstrate that

a genuine issue of material fact warranting a trial exists.” 305 F.3d at 735 (citing Doctor’s

Associates, Inc. v. Distajo, 107 F.3d 126, 129-30 (2d Cir. 1997); Great Western Mortgage Corp.

v. Peacock, 110 F.3d 222, 231 n. 36 (3d Cir. 1997); Dillard v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 961 F.2d 1148, 1154 (5th Cir. 1992)). This, however, must be read in conjunction

with the fact that, as noted above, the party seeking to compel arbitration has the burden of

proving that an agreement to arbitrate the dispute exists. A.D., 885 F.3d at 1063. Thus, the

question before the Court in this case is whether, based on the record before it, it can resolve the

issue of the existence of an arbitration agreement as a matter of law, or whether there are

questions of fact that must be resolved in order to make that determination. If the latter, the issue

must proceed to trial as set forth in 9 U.S.C. § 4.

      A. Is Anthem Entitled to Demand Arbitration Pursuant to the ADR Provision?

       Anthem argues that both Atlantic and OneBeacon are subject to the ADR Provision, 1

which reads as follows:

       1. In the event that any disputes or differences arise under or in connection with
          this Policy or the breach, termination or invalidity thereof, whether arising
          before or after termination of this Policy, the Insured and Insurer shall make
          a good faith attempt to resolve the disputes or differences through informal
          negotiations.

       2. If such disputes or differences remain unresolved, the Insured and Insurer
          shall submit such disputes or differences to an alternative dispute resolution


1
  The parties agree that the ADR Provision is incorporated into the Atlantic Policy. As discussed
in Part C below, they disagree whether it applies to the OneBeacon Policy.
                                                 5
   (“ADR”) process as described in paragraph 3 below. Either the Insured or
   the Insurer may select the type of ADR process; provided, however, the
   Insured shall have the right to reject the Insurer’s choice of the type of ADR
   process at any time prior to its commencement, in which case the Insured’s
   choice of ADR process shall control. Commencement of the ADR process
   shall occur when the parties formally retain a mediator or arbitrator to preside
   over the ADR proceeding.

3. The Insured and Insurer agree that there shall be two choices of ADR
   process:

       a. Non-binding mediation administered by JAMS. The Insured and
          Insurer shall cooperate with one another in selecting a mediator from
          the JAMS panel of neutrals and in scheduling the mediation
          proceedings. The parties agree that they will participate in the
          mediation in good faith and share equally in its costs. The mediation
          will take place in New York, New York. In the event of mediation,
          either party shall have the right to commence a judicial proceeding;
          provided however, no such judicial proceeding shall be commenced
          until the mediation has been concluded or terminated and at least
          ninety (90) days shall have elapsed from the date of the conclusion or
          termination of the mediation.

       b. Binding arbitration through JAMS before three arbitrators, with each
          arbitrator having background and experience relevant to the dispute.
          Each party shall select one arbitrator, and the two arbitrators shall
          select the third arbitrator. The arbitration shall be conducted pursuant
          to the then-current JAMS Comprehensive Arbitration Rules &
          Procedures. The decision of the arbitrator shall be final, binding and
          provided to both parties; provided, however, the arbitrator’s decision
          shall be subject to appeal pursuant to Rule 34, Optional Arbitration
          Procedure, of the JAMS Comprehensive Arbitration Rules &
          Procedures.

               i. Unless the parties otherwise agree, the arbitration shall take
                  place in Indianapolis, Indiana, Chicago, Illinois or New York,
                  New York, to be determined by the mutual agreement of the
                  parties. If the parties cannot agree, then the arbitrators shall
                  choose from one of these three venues.

              ii. Each party shall bear the expense of its own arbitrator and shall
                  jointly and equally bear with the other party the cost of the
                  third arbitrator. The panel will allocate any remaining common
                  expenses of the arbitration.

                                        6
                        iii. If an arbitration proceeding has not been commenced within
                             ninety (90) days of the appointment of the arbitrator, the
                             arbitrator may order the commencement of such proceeding at
                             anytime thereafter. It is the intention of the parties that
                             discovery, argument and other process in the arbitration shall
                             be limited to that which, in the discretion of the arbitrator, is
                             necessary to fairly resolve the dispute.
[Dkt. 42-3 at 22-23.]

       The parties dispute whether, pursuant to the ADR Provision, the fact that the parties

participated in the Phillips Mediation means that Anthem may not now compel Plaintiffs to

engage in binding arbitration. “When deciding whether the parties agreed to arbitrate a certain

matter, courts generally should apply ordinary state-law principles that govern the formation of

contracts.” Druco Restaurants, Inc. v. Steak N Shake Enterprises, Inc., 765 F.3d 776, 781 (7th

Cir. 2014) (citing First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); MPACT

Constr. Group, LLC v. Superior Concrete Constructors, Inc., 802 N.E.2d 901, 904 (Ind. 2004))

(additional citations omitted). Anthem asserts, and Defendants do not dispute, that Indiana law

applies to the issues before the Court.

       Under Indiana law, “[w]hether the parties agreed to arbitrate any disputes is a
       matter of contract interpretation, and most importantly, a matter of the parties’
       intent.” MPACT, 802 N.E.2d at 906; Wolvos v. Meyer, 668 N.E.2d 671, 675 n. 1
       (Ind. 1996) (when interpreting written contracts, courts seek to ascertain the intent
       of the parties at the time the contract was made as disclosed by the contract
       language); Brockmann v. Brockmann, 938 N.E.2d 831, 835 (Ind. App. 2010) (the
       court’s ultimate goal is to determine the parties’ intent in drafting the contract,
       and to effectuate that intent).

Druco Restaurants, Inc., 765 F.3d at 782. “Unless the terms of a contract are ambiguous, they

will be given their plain and ordinary meaning.” Id. (citing Brockmann, 938 N.E.2d at 834).

       Anthem’s argument that it is entitled to compel arbitration is two-fold. First, Anthem

argues that the ADR Provision does not preclude it from first electing mediation and then, if


                                                   7
mediation is unsuccessful, electing binding arbitration. That argument is without merit. 2 The

plain language of the ADR Provision states that the parties “shall submit [their] disputes or

differences to an alternative dispute resolution (“ADR”) process as described in paragraph 3

below.” It permits Anthem to choose which of the two options will be used, but it

unambiguously obligates the parties to participate in only one of them. Thus, if Anthem elected

mediation as its ADR method of choice, it cannot also compel Plaintiffs to submit to binding

arbitration.

        There is, of course, no question that the parties participated in mediation. However,

Anthem argues that the Phillips Mediation did not satisfy the requirement in the ACE Primary

Policy that the parties submit their coverage dispute to an ADR process because it did not take

place in New York before a JAMS mediator. Plaintiffs argue that by requesting that the parties

participate in mediation before Judge Philips in Bermuda, Anthem exercised its right under the

ADR Provision to choose non-binding mediation as the method of ADR to be used and waived

its right to require strict compliance with the ADR Provision with regard to the location of the

mediation and the identity of the mediator.

        There is no dispute that Anthem initiated the mediation between it and its insurers with

Judge Phillips. Its request was memorialized in a December 17, 2018, email between counsel for

Anthem and counsel for Ace (its primary insured) that read:

        To follow-up on our discussion on Thursday afternoon, this will confirm that
        Anthem is interested in having discussions with its carriers regarding coverage for
        the BCBS Antitrust MDL in order to determine whether a settlement/amicable


2
  Anthem argues that Plaintiffs conceded this argument by not responding to it. The Court
disagrees. Plaintiffs clearly argued in their opening brief that the ADR Provision “gives no
arbitration authority” if the mediation provision is selected. [Dkt. 25 at 11.] Plaintiffs were not
required to rebut Anthem’s rebuttal to their argument in order to preserve their argument.
                                                  8
       resolution of coverage matters can be reached. Specifically, Anthem proposes
       that Anthem, Ace and its excess carriers have insurance coverage mediation
       settlement discussions with Judge Phillips, as a continuation of the prior
       mediation sessions with him. We understand that Judge Phillips is available
       March 25 to do so.

       Please confirm that Ace is on board with that process and let us know whether the
       March 25 date would work for you and your client.

[Dkt. 25-4 at 2.] Anthem has submitted the declaration of the author of that email, David

Goodsir, that states:




                                               9
[Dkt. 42-2 at 3-4.]

       Under Indiana law,

       [w]aiver is an intentional relinquishment of a known right involving both
       knowledge of the existence of the right and the intention to relinquish it.” van de
       Leuv v. Methodist Hosp. of Ind., Inc., 642 N.E.2d 531, 533 (Ind. Ct. App. 1994).
       A condition in a contract may be waived by the conduct of a party. Salcedo v.
       Toepp, 696 N.E.2d 426, 435 (Ind. Ct. App. 1998); see also FOP Lodge No. 52 v.
       Civil City of Elkhart, 551 N.E.2d 469, 471 (Ind. Ct. App. 1990) trans. denied
       (noting that strict performance of the terms of a contract on the part of one party
       may be waived by the other). “Once a condition has been waived, and such
       waiver has been acted upon, the failure to perform the condition cannot be
       asserted as a breach of contract.” Salcedo, 696 N.E.2d at 435.

Int’l Health & Racquet Club, Inc. v. Scott, 789 N.E.2d 62, 66 (Ind. Ct. App. 2003). In addition,

under Indiana law “[i]t is certainly the case that parties may mutually modify contractual

                                                10
undertakings. Even a contract providing that any modification thereof must be in writing,

nevertheless may be modified orally.” Sees v. Bank One, Indiana, N.A., 839 N.E.2d 154, 161

(Ind. 2005) (citations omitted). Further, the “‘modification of a contract can be implied from the

conduct of the parties.’” Gerdon Auto Sales, Inc. v. John Jones Chrysler Dodge Jeep Ram, 98

N.E.3d 73, 80 (Ind. Ct. App.), transfer denied sub nom. Gerdon Auto Sales, Inc. v. Jones, 102

N.E.3d 890 (Ind. 2018) (quoting Gilliana v. Paniaguas, 708 N.E.2d 895, 897 (Ind. Ct. App.

1999)). “As a general rule, ‘[q]uestions regarding the modification of a contract are ones of

fact[.]’” Id. (quoting Skweres v. Diamond Craft Co., 512 N.E.2d 217, 221 (Ind. Ct. App. 1987)).

       Since there was no written or other explicit agreement to modify the Contract, we
       must rely on the designated evidence to determine whether, as a matter of law, the
       conduct of the parties supports more than one inference of their intent. The intent
       relevant in contract matters is not the parties’ subjective intents but their outward
       manifestation of it. See Zimmerman v. McColley, 826 N.E.2d 71, 77 (Ind. Ct.
       App. 2005). In order to determine a party’s intent, a court does not examine the
       hidden intentions secreted in the heart of a person but should examine the final
       expression of that intent found in conduct. See id.

Id.

       Here, there is a question of fact whether Anthem, by its conduct, waived the specific

requirements of the ADR Provision relating to mediation by proposing a modification of the

contract that was accepted, and acted upon, by Defendants. 3 Anthem argues that the unequivocal



3
  Not surprisingly, Anthem emphasizes the federal policy of favoring arbitration in its briefs and
argues that, given this policy, “[a]ny doubts regarding the scope of arbitrable issues, including
questions of waiver, are resolved in favor of arbitration.” See, e.g., [Dkt. 47 at 11] (citing Welty
Bldg. Co., Ltd. v. Indy Fedreau Co., LLC, 985 N.E.2d 792, 799 (Ind. Ct. App. 2013)). However,
the Court notes that “[b]oth federal and state courts acknowledge that the FAA’s policy in favor
of arbitration applies when determining the scope of an agreement to arbitrate, but not when
deciding whether there is an agreement to arbitrate in the first instance.” Druco Restaurants,
Inc., 765 F.3d at 781-82 (emphasis in original) (citing MPACT Const. Group, LLC, 802 N.E.2d
at 906-07 (a court must determine under applicable state law whether the parties generally agreed
to arbitrate disputes, without being influenced by the federal policy in favor of arbitration)
                                                 11
statement in the Goodsir affidavit that Anthem did not elect mediation under the ADR Provision

proves the point, but that is simply a statement of Anthem’s subjective intent. A reasonable

factfinder could infer, based on the facts of record, that the parties, by their conduct, modified the

ADR Provision to permit satisfaction of the mediation provision by mediation with Judge

Phillips in Bermuda. If so, Plaintiffs, by their participation in that mediation, accepted that

modification, giving up their right to insist that any mediation take place in New York before a

JAMS mediator and Anthem, having received the mediation that it requested, could not now

insist that only a mediation that strictly complied with the ADR Provision in all respects could

satisfy the ADR Provision. 4 However, a reasonable factfinder also could infer the opposite and

find that the circumstances under which Anthem suggested that the parties mediate with Judge

Phillips do not manifest the parties’ intention to treat the Phillips Mediation as satisfying the

ADR Provision. Therefore, the Court may not decide the issue as a matter of law.




(additional citations omitted). Here, the question is not whether Anthem has waived its right to
arbitration pursuant to an agreement to arbitrate, but whether Anthem waived its right to require
strict compliance with another part of the contract—the mediation provision—in which event
there would be no agreement to arbitrate.
4
  Anthem argues that if Plaintiffs wanted the Phillips mediation to satisfy the ADR Provision,
they could have made that clear “prior to or around the time of the mediation,” and that one
could infer from the fact that they waited until after Anthem filed for arbitration that they “did
not raise the issue for a good reason: they did not actually believe that the mediation satisfied the
Mediation Option of the ACE ADR provision,” or that they “made a deliberate, tactical decision
not to raise the ADR issue because they thought it was not in their interests to clarify it.” [Dkt.
43 at 21.] But the converse is equally true. If Anthem wished for the mediation with Judge
Phillips to be treated as “informal negotiations” rather than mediation that satisfied the ADR
Provision, its lawyers easily could have expressed that to the Plaintiffs, who then could have
decided whether they were willing to engage in the mediation under those circumstances,
knowing that the parties would be required to engage in an additional ADR proceeding if the
mediation was unsuccessful. There is no evidence that Anthem communicated that to Plaintiffs
at the relevant time.
                                                  12
                                  B. Who Decides Arbitrability?

       Anthem argues that the issue of whether it is entitled to invoke the arbitration clause

under the contract is a question of arbitrability that the parties have agreed to arbitrate.

“Whether the parties have agreed to arbitrate is a question normally answered by the court rather

than by an arbitrator. The issue is governed by state law principles governing contract

formation.” Cont’l Cas. Co. v. Am. Nat. Ins. Co., 417 F.3d 727, 730 (7th Cir. 2005). Anthem is

correct that there is an exception to this general rule when the parties “clearly and unmistakably”

agree to submit questions of arbitrability to arbitration. See Herrington v. Waterstone Mortg.

Corp., 907 F.3d 502, 507 n.3 (7th Cir. 2018) (citing Int’l Med. Grp., Inc. v. Am. Arb. Ass’n, 312

F.3d 833, 842 (7th Cir. 2002)). Anthem argues that the parties have done so here by

incorporating the JAMS rules in their arbitration clause, and the Court will assume that is correct

for purposes of this ruling. [See Dkt. 43 at 13-14 (recognizing that Seventh Circuit has not

decided this issue and citing relevant cases from other courts).] Here, however, the incorporation

of the JAMS rules is applicable only if Anthem had the right under the contract to invoke the

arbitration clause in the first place. As discussed above, under the unambiguous language of the

contract, the arbitration clause is of no effect if Anthem elects mediation instead of arbitration; in

other words, the parties agreed to arbitrate—and therefore incorporated the JAMS rules into their

contract—only in the event that Anthem did not elect mediation as the means of alternative

dispute resolution. While the presumption that the court decides questions of arbitrability “may

be overcome where the parties ‘clearly and unmistakably’ agree to arbitrate threshold questions

such as whether the arbitration clause applies to a particular dispute, or whether it is enforceable,

parties may not delegate to the arbitrator the fundamental question of whether they formed the

agreement to arbitrate in the first place.” Doctor’s Assocs., Inc. v. Alemayehu, 934 F.3d 245,
                                                 13
250-51 (2d Cir. 2019) (citing Granite Rock Co. v. International Brotherhood of Teamsters, 561

U.S. 287, 299-301 (2010)). Thus, the issue of whether the Phillips mediation satisfied the ADR

Provision must be decided in this court; if it did, there is no agreement to arbitrate, and therefore

nothing to be arbitrated.

                                          C. OneBeacon

       The OneBeacon Policy is a “follow form” excess policy.

       Following form “is an insurance industry term of art that is typically understood
       by insurance professionals to suggest that an excess or umbrella policy
       incorporates the terms of another underlying policy.” Wadzinski v. Auto-Owners
       Ins. Co., 342 Wis.2d 311, 818 N.W.2d 819, 829 (2012) (citation omitted). As
       such, absent explicit limitations to the contrary, a follow form provision
       incorporates the terms, definitions, exclusions, and conditions of the underlying
       policy “to ensure that the same terms of coverage are maintained between primary
       and excess levels of insurance.” Id.

Wisconsin Local Gov’t Prop. Ins. Fund v. Lexington Ins. Co., 840 F.3d 411, 415 (7th Cir. 2016)

(citing Wisconsin law); see also WellPoint, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA,

29 N.E.3d 716, 718 (Ind.), opinion modified on reh'g, 38 N.E.3d 981 (Ind. 2015) (recognizing

that “follow form” policies “incorporate all the terms and conditions of the primary policy”);

Safety Nat. Cas. Co. v. Cinergy Corp., 829 N.E.2d 986, 998 (Ind. Ct. App. 2005) (“Safety

Mutual’s policies ‘follow form’ to underlying policies, which means that they incorporate the

terms of the policies with lower coverage limits for the same policy period.”). “As such, absent

explicit limitations to the contrary, a follow form provision incorporates the terms, definitions,

exclusions, and conditions of the underlying policy ‘to ensure that the same terms of coverage

are maintained between primary and excess levels of insurance.’” Id.

       The OneBeacon Policy expressly provides that it “will apply in conformance with, and

will follow the form of, the terms, conditions, agreements, exclusions, definitions and

                                                 14
endorsements of the Underlying Insurance, except . . . with respect to any provisions to the

contrary contained in this Policy.” Dkt. 25-3 at 9. The “Underlying Insurance” is expressly

defined in the OneBeacon Policy as follows:




Id. at 6.

        The OneBeacon Policy itself is silent with regard to arbitration. The underlying policies

differ with regard to arbitration. The two BCS Insurance Company Policies and the Ironshore

Specialty Insurance Company Policy each follows form to the ACE Primary Policy and is

otherwise silent as to arbitration. [Dkt. 42-3 at 46, 68, and 77]. The Iron-Starr Excess Agency

Ltd. Policy and the Lloyd’s Syndicate AGM Policy each expressly incorporates the dispute

resolution procedures of the ACE Primary Policy. [Dkt. 42-3 at 96, 186.] The remaining



                                                15
policies followed by the OneBeacon policy each has an arbitration provision; those provisions

differ from one another as set forth in the following table:

                 ACE Primary             XL Insurance            Chartis Excess          Endurance
                 Policy 5                (Bermuda) Ltd.          Limited Policy7         Specialty
                                         Policy and Argo                                 Insurance, Ltd.
                                         Re Ltd. Policy 6                                Policy 8
    Type         Binding arbitration     Binding arbitration     Binding arbitration     Binding arbitration
                 if elected by                                   or ADR
                 Insured
    Location     Indianapolis,           London, England,        London, England,        Bermuda
                 Chicago, or New         Hamilton,               or Hamilton,
                 York; agreed by         Bermuda, or             Bermuda; chosen
                 parties or selected     Toronto, Canada         by the insured
                 by arbitrators
    Applicable   JAMS                    JAMS International      The Bermuda             The Bermuda
    Rules        Comprehensive           Arbitration Rules in    International           International
                 Arbitration Rules &     effect August 1,        Conciliation and        Conciliation and
                 Procedures              2011, with specific     Arbitration Act of      Arbitration Act
                                         modifications set       1993 (if in             1993
                                         forth in the policies   Hamilton,
                                                                 Bermuda) or the
                                                                 English Arbitration
                                                                 Act of 1996 (if in
                                                                 London)
    Costs        “Each party shall       “Costs of the           “Each party shall       “Each party shall
                 bear the expense of     arbitration shall be    bear the costs of its   bear the costs of its
                 its own arbitrator      in the sole             own arbitrator. The     own arbitrator and
                 and shall jointly       discretion of the       remaining costs of      all costs of the third
                 and equally bear        [three arbitrators],    the arbitration shall   arbitrator and of the
                 with the other party    who may direct to       be borne equally by     arbitration shall be
                 the cost of the third   whom and by             the parties.”           borne equally by
                 arbitrator. The         whom and in what                                the parties.”
                 panel will allocate     manner they shall
                 any remaining           be paid.”
                 common expenses
                 of the arbitration.”



5
  [Dkt. 42-3 at 22-23.]
6
  [Dkt. 42-3 at 134-35, 206-07.]
7
  [Dkt. 42-3 at 140-41.]
8
  [Dkt. 42-3 at 159.]
                                                   16
The OneBeacon Policy thus has “followed” numerous provisions relating to arbitration, and

those provisions are impossible to reconcile with one another.

       Anthem argues that this quagmire 9 should be resolved by looking only to the ADR

Provision because the ACE Primary Policy is the primary policy in the tower. The problem with

this argument is that it ignores the plain language of the OneBeacon Policy which, unlike the

other policies in the Tower, expressly follows form to all of the other underlying policies, not

just the ACE Primary Policy. Anthem also argues that the fact that all of the Underlying Policies

provide for arbitration in some form means that OneBeacon clearly agreed to arbitration and can

be compelled to arbitrate. But that, of course, begs the question of what type of arbitration

OneBeacon can be compelled to undertake. Anthem argues, on the one hand, that the place of

and rules under which non-binding mediation took place were material to the ADR Provision in

the ACE Primary Policy, but implicitly suggests that the place of and rules under which binding

arbitration takes place is not material to the various policies followed by the OneBeacon Policy.

       Finally, Anthem argues that OneBeacon, by arguing that the conflicting arbitration

provisions mean that there is no enforceable arbitration provision at all, “essentially is relying

entirely on a self-imposed ambiguity in its own policy.” [Dkt. 43 at 16-17.] The Court agrees

that the OneBeacon policy is ambiguous with regard to arbitration. The question is how this

ambiguity should be resolved under Indiana law.




9
  The Court notes that there is a circuit split with regard to an analogous issue. Cf. Matter of
Willis, 944 F.3d 577 (5th Cir. 2019), with Ragab v. Howard, 841 F.3d 1134 (10th Cir. 2016)
(reaching opposite conclusions—both with a dissent—in cases in which the parties had executed
more than one contract with conflicting arbitration provisions).
                                                   17
       Under Indiana law, insurance contracts are governed by the same rules of construction as

other contracts. Bradshaw v. Chandler, 916 N.E.2d 163, 166 (Ind. 2009).

       “The goal of contract interpretation is to determine the intent of the parties when
       they made the agreement.” Celadon Trucking Servs, Inc. v. Wilmoth, 70 N.E.3d
       833, 839 (Ind. Ct. App. 2017). This court must examine the plain language of the
       contract, read it in context and, whenever possible, construe it so as to render
       every word, phrase, and term meaningful, unambiguous, and harmonious with the
       whole. Id. Construction of the terms of a written contract generally is a pure
       question of law. Id. If, however, a contract is ambiguous, the parties may
       introduce extrinsic evidence of its meaning, and the interpretation becomes a
       question of fact. Broadbent v. Fifth Third Bank, 59 N.E.3d 305, 311 (Ind. Ct.
       App. 2016), trans. denied.

Panther Brands, LLC v. Indy Racing League, LLC, 126 N.E.3d 898, 904-05 (Ind. Ct. App. 2019),

trans. denied; see also Whitaker v. Brunner, 814 N.E.2d 288, 293-94 (Ind. Ct. App. 2004) (“If . .

. a contract is ambiguous, its meaning must be determined by examining extrinsic evidence and

its construction is a matter for the fact finder.”). Thus, in light of the ambiguity in the

OneBeacon Policy, the Court finds that this issue cannot be decided as a matter of law, but rather

is a factual issue that must be decided at trial. Cf. Hopeman Bros., Inc. v. Cont’l Cas. Co., 307 F.

Supp. 3d 433, 465-66 (E.D. Va. 2018) (finding policy ambiguous because it “follows form to

conflicting underlying policies and does not specify which policy’s terms should govern” and

finding summary judgment precluded because “New York law establishes that where a provision

of an insurance contract is ambiguous, the court must afford the parties the opportunity to adduce

extrinsic evidence to determine the intent of the parties.”).

       Anthem argues that the Court should instead resolve the ambiguity by construing the

policy “in the manner most favorable to the policyholder.” [Dkt. 43 at 17] (citing J. MATHIAS,

ET AL., INSURANCE COVERAGE DISPUTES §1.03[2][b] (2019); L. MASTERS, ET AL.,



                                                  18
INSURANCE COVERAGE LITIGATION § 13.07[B][1] (2d ed. 2009)). However, Anthem

fails to point to any Indiana law on this point.

        In fact, it does not appear that Indiana would follow the general rule of contra

proferentem in this context. Generally, under Indiana law, “[w]here an ambiguity exists, that is,

where reasonably intelligent people may interpret the policy’s language differently, we construe

insurance policies strictly against the insurer.” Bradshaw, 916 N.E.2d at 166 (citing Fidelity and

Deposit Co. of Md. v. Pettis Dry Goods Co., 207 Ind. 38, 42, 190 N.E. 63, 65 (1934) (“any

doubts or ambiguities must be resolved most strongly against” the insurer)). “Strict construction

against the insurer derives from the disparity in bargaining power characteristic of parties to

insurance contracts. . . . ‘The insurance companies write the policies; we buy their forms or we

do not buy insurance.’” Id. (quoting Wagner v. Yates, 912 N.E.2d 805, 810 (Ind. 2009)). The

basis for the rule does not appear to apply here, however, because both parties are sophisticated

insurance companies and there is no indication that Anthem simply had form insurance policies

thrust upon it. See Phillips v. Lincoln Nat. Life Ins. Co., 978 F.2d 302, 313-14 (7th Cir. 1992)

(general rule of contra proferentem not applicable if there is evidence that the parties negotiated

the terms of an insurance policy); 2 Couch on Ins. § 22:24 n.3 (“While insurance contracts are

usually offered to the insured on a take-it-or-leave-it basis and as such are termed contracts of

adhesion, justifying a construction against the insurer, such a rationale is inapplicable in many

circumstances, especially those involving . . . sophisticated parties who fully negotiated the

insurance contract . . . .”) (collecting cases).

        More fundamentally, in the usual situation, it is necessary to resolve an ambiguity in an

insurance policy in order to determine whether a particular loss will be covered by the policy. In

those cases, there is no question which reading of the ambiguous provision favors the insured,
                                                19
and that reading of the provision will favor the insured in every context, because it expands,

rather than limits, the number of situations in which the insured will receive coverage.

Resolving ambiguities in favor of the insured in such a case furthers the “general purpose of the

insurance contract to provide coverage.” Bosecker v. Westfield Ins. Co., 724 N.E.2d 241, 244

(Ind. 2000). In this case, however, the ambiguity does not relate to whether Anthem’s claim will

be covered. In addition, whether resolving the ambiguity in favor of applying the ADR

Provision favors the insured or the insurer depends solely on the preferences of the parties. It

just so happens that the insured in this case wants to arbitrate and the insurer does not; the roles

could just as easily be reversed. But the meaning of a contract cannot depend on the preference

of a party at the time a dispute arises; the contract must have a meaning at the time it is executed.

Because neither reading of the OneBeacon Policy objectively favored the insured at the time it

was executed, it is not an appropriate application of contra proferentem to resolve the ambiguity

by asking Anthem which reading it prefers under the current circumstances.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court finds that the issue of arbitrability cannot be

resolved as a matter of law. The policies at issue are ambiguous, and the parties must be given

the opportunity to present extrinsic evidence in order to resolve the ambiguity. Accordingly,

Anthem’s Motion for a Stay and to Compel Arbitration [Dkt. 42] is DENIED and Plaintiffs’

Motion to Stay Arbitration [Dkt. 24] is GRANTED, but only to the extent that arbitration is

STAYED pending final resolution of the issue of arbitrability by the Court. The parties shall

confer regarding how this case should proceed, and particularly whether the trial on the issue




                                                 20
should be conducted by the Court or before a jury, and file a joint proposal within 14 days of the

date of this Order.

       SO ORDERED.



       Dated: 31 JAN 2020




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                               21
